This cause is before the court on motion of the defendant in error to require plaintiff in error to pay temporary alimony, attorney fees, and expense of appeal. In our examination of the files in this court we find this is an appeal from a judgment of the district court of Pottawatomie county decreeing alimony to the defendant in error out of the real property of the plaintiff in error in a divorce action, in which action the plaintiff in error was defendant.
Attached to the petition in error is a statement of facts signed by the plaintiff in error, by his attorney, and which statement is designated "statement of facts in lieu of case-made"; also attached is a copy of the judgment appealed from, and which matter attached to the petition in error in no way purports to be a transcript of the record or a case-made.
Section 783, C. O. S. 1921, as same is necessary to determine the sufficiency of the *Page 148 
presentation in this case for review, is as follows:
"In all actions hereafter instituted by petition in error in the Supreme, or other appellate courts, plaintiff in error shall attach to and file with the petition in error the original case-made filed in the court below or a certified transcript of the record of said court. * * *"
In the case of Brown v. Oklahoma City, 107 Okla. 252,231 P. 855, this court announced the following rule:
"Where no case-made or certified transcript of the record is attached to the petition in error filed in the case as required by section 783, Comp. Stat. 1921, this court acquires no, jurisdiction of the action and the petition in error will be dismissed."
There being no transcript of the record or case-made presented with the petition in error in this cause, there is nothing before this court for review, and we find no reason for requiring additional expense to plaintiff in error when it is apparent that upon final submission no judgment could be rendered in this court on the merits of the cause. The appeal is dismissed.